Name: Commission Implementing Decision (EU) 2018/1959 of 10 December 2018 derogating from Council Directive 2000/29/EC as regards measures to prevent the introduction into and the spread within the Union of the harmful organism Agrilus planipennis (Fairmaire) through wood originating in Canada and in the United States of America (notified under document C(2018) 8235)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  international trade;  trade policy;  wood industry;  environmental policy;  trade;  America;  natural environment;  European Union law
 Date Published: 2018-12-12

 12.12.2018 EN Official Journal of the European Union L 315/27 COMMISSION IMPLEMENTING DECISION (EU) 2018/1959 of 10 December 2018 derogating from Council Directive 2000/29/EC as regards measures to prevent the introduction into and the spread within the Union of the harmful organism Agrilus planipennis (Fairmaire) through wood originating in Canada and in the United States of America (notified under document C(2018) 8235) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) Agrilus planipennis (Fairmaire) is a harmful organism listed under point (a)1.2 in Annex I, Part A, Section I to Directive 2000/29/EC as an organism not known to occur in the Union. (2) The provisions set out under point 2.3 in Annex IV, Part A, Section I to Directive 2000/29/EC establish special requirements to prevent the introduction into and the spread within the Union of the harmful organism Agrilus planipennis (Fairmaire) through wood originating in certain third countries. (3) Following the information collected in 2018 during two audits of the European Commission in Canada and the United States of America, the implementation of the conditions set out under option (b) of point 2.3 in Annex IV, Part A, Section I to Directive 2000/29/EC is not sufficiently verified prior to export. (4) It is therefore appropriate not to allow the introduction into the Union of wood of Fraxinus L., Juglans ailantifolia Carr., Juglans Mandshurica Maxim., Ulmus davidiana Planch. and Pterocarya rhoifolia Siebold and Zucc. originating in Canada and the United States of America under an official statement as referred to in that option (b). (5) This Decision should expire on 30 June 2020, to allow for the review of point 2.3 in Annex IV, Part A, Section I to Directive 2000/29/EC on the basis of the scientific and technical developments. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from the provisions set out under point 2.3 in Annex IV, Part A, Section I to Directive 2000/29/EC, the introduction into the Union territory of wood of Fraxinus L., Juglans ailantifolia Carr., Juglans Mandshurica Maxim., Ulmus davidiana Planch. and Pterocarya rhoifolia Siebold and Zucc. originating in Canada and the United States of America shall only be allowed under official statements referred to in options (a) and (c) of that point 2.3. Article 2 This Decision shall expire on 30 June 2020. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 December 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1.